UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1148




In Re:    MELVIN STANLEY YATES, II,

                 Debtor.
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!

MELVIN STANLEY YATES, II,

                 Plaintiff ! Appellant,

            v.


THE DISTRICT OF COLUMBIA,

                 Defendant ! Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-
cv-03199-RWT; BK-03-13176; AP-06-01305)


Argued:    February 1, 2008                 Decided:   April 21, 2008


Before MICHAEL and SHEDD, Circuit Judges, and Liam O’GRADY, United
States District Judge for the Eastern District of Virginia, sitting
by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Charles Elliot Wagner, Washington, D.C., for Appellant.
James Creighton McKay, Jr., OFFICE OF THE ATTORNEY GENERAL FOR THE
DISTRICT OF COLUMBIA, Washington, D.C., for Appellee. ON BRIEF:
Linda Singer, Attorney General for the District of Columbia, Todd
S. Kim, Solicitor General, Edward E. Schwab, Deputy Solicitor
General, OFFICE OF THE ATTORNEY GENERAL FOR THE DISTRICT OF
COLUMBIA, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           This    appeal   arises    from    an     adversary      proceeding   in

bankruptcy court. In that proceeding Melvin Yates sought to enjoin

the District of Columbia (the D.C. government or District) from

enforcing one aspect of a permanent injunction it obtained in D.C.

Superior Court.     The portion of the injunction at issue prohibits

Yates from operating a moving and storage business in the District

without first obtaining a $75,000 surety bond for the protection of

Yates’s future customers. The bond obligation was imposed on Yates

as a result of a jury finding that he had violated the D.C.

Consumer Protection and Procedures Act while previously operating

his business. Yates argues that a bankruptcy discharge he received

in 2003 bars the D.C. government from enforcing the surety bond

obligation.      The bankruptcy court rejected Yates’s position, and

the   district    court   affirmed.        Because    we    agree    that   Yates’s

discharge does not bar the D.C. government from enforcing the

surety bond obligation, we affirm.1



                                      I.

           Beginning      sometime    prior    to    2001    Yates    operated   a

household goods moving and storage business, M.Y. Enterprises, Inc.

(MYE), in the District.       In June 2001 the D.C. government brought


      1
      After oral argument in this case Yates filed a motion to
strike a Rule 28(j) letter submitted by the D.C. government. In
light of our disposition of the case, we deny this motion as moot.

                                       3
a series of misdemeanor criminal charges against Yates related to

his operation of the business.            Yates pled guilty to several of

these charges in October 2001, for which he received jail time and

was ordered to pay $4,195 in restitution and $250 in costs.

           In February 2002 the District filed a civil action in

D.C. Superior Court against Yates and MYE based on the company’s

alleged violations of the D.C. Consumer Protection and Procedures

Act. On February 26, 2002, the Superior Court issued a preliminary

injunction that, among other things, enjoined Yates and MYE from

future violations of the Act and required them to obtain a $100,000

surety bond for the benefit of any consumer harmed by their

misconduct while “engaged in the business of transporting, moving,

warehousing, or storing goods.”             J.A. 87-88.      MYE filed for

bankruptcy in March 2002 and stopped operating shortly thereafter.

           A   year   later,   on   March    19,   2003,   Yates   filed   for

bankruptcy in the Bankruptcy Court for the District of Maryland,

which granted his discharge in June 2003. The D.C. government then

filed an adversary proceeding seeking a determination that certain

debts   owed   by   Yates   were    non-dischargeable      under   11   U.S.C.

§ 523(a)(2), which excepts from discharge debts obtained by fraud,

and § 523 (a)(7), which excepts from discharge penalties and fines

owed to a governmental unit.        Yates, in turn, sought to enjoin the

D.C. government from continuing its prosecution of the Superior

Court civil action and from enforcing the surety bond obligation


                                      4
imposed in that action.        In October 2003 the bankruptcy court

entered a preliminary injunction that barred the D.C. government

       from conditioning any license or employment opportunity
       of Mr. Yates based upon his payment or nonpayment or on
       the posting of the aforementioned surety bond for the
       benefit of any consumer injured, as defined in the
       [Superior Court’s] Preliminary Injunction, to the extent
       such payment, nonpayment, or bond requirement relates to
       any claims arising prior to March 19, 2003, which have
       been discharged by the discharge order entered herein
       unless and until any and all of such claims are
       determined herein to be nondischargeable.

J.A. 103 (emphasis added).        The bankruptcy court’s injunction

further stated that the D.C. government was not “enjoined from

continuing to prosecute” the civil action in Superior Court or from

“enforcing the [Superior Court’s] Preliminary Injunction . . . as

it relate[s] to the posting of a surety bond for the benefit of any

consumer injured . . . in regard to a claim against the debtor that

has arisen, or may arise, subsequent to March 19, 2003.”           J.A. 103-

104.

            In March 2004 the D.C. government entered a stipulation

with Yates under which it agreed to dismiss with prejudice its

claim in the bankruptcy proceeding that Yates’s debts were non-

dischargeable    under   the   fraud       exception,   §   523(a)(2).   The

stipulation also provided that the government would dismiss without

prejudice its claim under the government penalties exception,

§ 523(a)(7).

            Yates then filed a motion in limine in the D.C. Superior

Court civil action arguing that the dismissal of the § 523(a)(2)

                                       5
claims in the bankruptcy court precluded the D.C. government from

introducing any evidence of fraud in the Superior Court action.

The Superior Court denied this motion in May 2004.                    J.A. 124-25.

            Next, in a July 2004 order the bankruptcy court denied

Yates’s request to permanently enjoin the Superior Court action and

instead allowed that action to go forward subject to the terms of

the October 2003 preliminary injunction. The bankruptcy court also

stated that whether the relief sought in the civil action was non-

dischargeable      could    be    determined         after   any   such   relief    was

actually awarded.

            Yates    then    moved    in       the    bankruptcy      court   for   an

injunction barring the introduction of fraud evidence in the D.C.

Superior Court action.            The bankruptcy court denied the motion,

reasoning that the dismissal of the § 523(a)(2) claims did not

constitute a determination that no fraud existed, but instead only

precluded the D.C. government from arguing that any debt owed by

Yates was non-dischargeable under § 523(a)(2).                     Both the district

court and Fourth Circuit affirmed.              Yates v. District of Columbia,

139 Fed. Appx. 584 (4th Cir. 2005) (unpublished).

            The D.C. Superior Court held a trial in the civil action

in November 2004. At trial the D.C. government introduced evidence

to   show   that   Yates    had    engaged     in     fraudulent     activity   while

operating MYE.      This evidence stemmed from incidents that occurred

prior to Yates’s bankruptcy discharge in 2003, and some of the


                                           6
incidents occurred in Virginia and Maryland rather than in the

District.    The jury found that on numerous occasions Yates and his

company violated the D.C. Consumer Protection and Procedures Act

through misrepresentations of material fact.                   In December 2004 the

court awarded the D.C. government a $7,000 civil penalty as well as

three forms of equitable relief, which applied against Yates and

any moving company under his management or control.                        First, the

court   enjoined     Yates   from    engaging        in   an    enumerated    set   of

deceptive business practices, such as making misleading statements

to consumers. Second, the court required Yates to make affirmative

disclosures to future customers through a prescribed form, which

was to be signed by the customers and returned to the D.C. Attorney

General.    Third, the court required that Yates either refrain from

managing or controlling a company in the moving business or obtain,

prior to engaging in such business, a $75,000 surety bond.                          The

order stated that the terms of the surety bond must allow execution

by either the D.C. government or any injured consumer upon proof

that    Yates,     after   the   date     of   the    judgment,     made     material

misrepresentations to consumers.

            In January 2006 the D.C. Superior Court held Yates in

contempt for violating the December 2004 injunction.                       The court

found that Yates was managing and controlling WorldWide Moving and

Storage, Inc., a company engaged in the moving business. The court

further    found    that   Yates    and   WorldWide       had    neither    made    the


                                          7
affirmative disclosures nor obtained the surety bond required by

the injunction.

            Yates then filed this adversary proceeding alleging that

his bankruptcy discharge barred the D.C. government from enforcing

the $75,000 surety bond obligation imposed by the D.C. Superior

Court.     The bankruptcy court rejected all of the arguments Yates

advanced    in   support   of   his   position,   and   the   district   court

affirmed.    Yates now appeals.



                                      II.

            Yates’s primary contention on appeal is that 11 U.S.C.

§ 524(a) barred the Superior Court from imposing the $75,000 surety

bond obligation in November 2004.           That statute bars any entity

from seeking to collect a debt that has previously been discharged

in bankruptcy.       11 U.S.C. § 524(a).          According to Yates, the

$100,000 bond obligation imposed in February 2002 qualifies as a

“debt” within the meaning of the Bankruptcy Code and, thus, was

discharged when his bankruptcy discharge was granted in June 2003.

In Yates’s view, the $75,000 bond obligation imposed in November

2004 violates § 524(a) because it is tantamount to a reimposition

of the (discharged) $100,000 bond obligation imposed in February

2002.

            This argument lacks merit.       As an initial matter, we are

not certain that the initial surety bond obligation qualifies as a


                                       8
“debt” within the meaning of the Bankruptcy Code, given that Yates

is not required to secure the bond if he refrains from engaging in

the moving business.    See 11 U.S.C. § 101(12) (defining “debt”);

see also FCC v. NextWave Personal Communications, Inc., 537 U.S.

293, 302-04 (2003) (interpreting definition of “debt”).            But we

need not answer that difficult question here because the surety

bond obligation imposed by the December 2004 permanent injunction

differs in important ways from the obligation imposed by the

preliminary injunction.    That fact alone is a sufficient reason to

reject Yates’s argument that the D.C. Government has run afoul of

§ 524(a) by impermissibly seeking to reimpose a discharged debt.

          The   key    difference   between   the   two   surety     bond

obligations is that the November 2004 obligation is narrowly

focused on protecting consumers from future misconduct, whereas the

February 2002 obligation is broader in that it seeks to provide

compensation for past injuries as well.        The Superior Court’s

November 2004 injunction makes clear that an injured party (or the

D.C. government) may execute on the bond based on proof that Yates

engaged in business misconduct “after the effective date of [the

court’s] Order.”   J.A. 183.   The February 2002 bond obligation had

no such restriction and was structured in a way that allowed for

compensation to past victims of Yates’s misconduct.       In fact, the

bankruptcy court has previously recognized the retrospective aspect

of the February 2002 surety bond obligation when, in October 2003,


                                    9
it enjoined the Superior Court from enforcing the bond obligation

with respect to payment for claims arising prior to the date of

Yates’s discharge.

              This key distinction demonstrates that the November 2004

surety bond obligation is not simply a reimposition of the prior

February 2002 obligation.            In other words, even if we assume the

February 2002 obligation was a debt that was discharged in Yates’s

bankruptcy,        §    524(a)   barred   the    D.C.    government        only    from

reimposing a similar obligation geared to compensating victims of

Yates’s past misconduct.             We see no warrant for interpreting

§ 524(a) in a way that prohibits the D.C. government from seeking

to   impose    a       prospective   surety     bond    obligation    designed       as

protection for future consumers.

              Yates repeatedly invokes the bankruptcy code’s “fresh

start” policy to support the argument that his discharge should

prevent   the      D.C.     government    from    enforcing     the   surety       bond

obligation against him. See Marrama v. Citizens Bank of Mass., 127

S. Ct. 1105, 1107 (2007) (“The principal purpose of the Bankruptcy

Code is to grant a ‘fresh start’ to the ‘honest but unfortunate

debtor.’”     (quoting      Grogan   v.   Garner,      498   U.S.   279,    286,    287

(1991))).      But the “fresh start” policy does not imply that a

discharge in bankruptcy allows a debtor to be excused from all

consequences of his past misconduct. Indeed, the bankruptcy code’s

“fresh start” principle is limited by the concept that “discharge


                                          10
in bankruptcy is not intended to be a haven for wrongdoers.”   U.S.

Dept. of Hous. & Urban Dev. v. Cost Control Mktg. & Sales Mgmt. of

Va., Inc., 64 F.3d 920, 927 (4th Cir. 1995).         Yates’s pre-

bankruptcy misconduct in operating his business landed him in

serious trouble and resulted in both civil and criminal judgments

against him.     Had the D.C. government sought the more drastic

remedy of permanently enjoining Yates from operating a moving

business within its borders, the bankruptcy code surely would have

provided Yates no solace. Likewise, nothing in the bankruptcy code

bars the D.C. government from imposing the lesser sanction at issue

in this case.2



                              III.

          Yates next argues that the D.C. Superior Court erred in

the civil action by allowing two of Yates’s former customers to

testify regarding moves that occurred outside of the District.

Yates argues that these extra-jurisdictional transactions can not

be relevant in determining whether Yates violated the D.C. Consumer

Protection and Procedures Act and that basing a penalty on the

admission of such evidence would violate the federal constitution.


     2
      Yates also argues that imposition of the surety bond
obligation violates the Ex Post Facto Clause of the Constitution
and other provisions of federal law. We decline to address these
issues, which may be properly addressed in the D.C. court
proceedings. See Yates v. District of Columbia, 445 F.3d 422 (D.C.
Cir. 2006) (holding that Younger abstention barred federal court
consideration of similar arguments made by Yates).

                                11
The D.C. Superior Court ruled that the testimony was admissible,

and Yates has appealed to the D.C. Court of Appeals.                 See Yates v.

District of Columbia, Nos. 05-CV-29 & 06-CV-96 (D.C. argued April

12, 2007).

            We conclude that our consideration of Yates’s arguments,

which were first raised in the federal courts after the D.C.

Superior     Court    denied     his    motion     to    exclude      the    extra-

jurisdictional       evidence,   is    foreclosed       by   the   Rooker-Feldman

doctrine.    That doctrine generally prohibits a party who loses on

an issue in state court from later seeking what in substance would

be appellate review in the federal courts.               See Exxon Mobil Corp.

v. Saudi Basic Industries Corp., 544 U.S. 280                      (2005).   Yates

argues that there is an exception to the doctrine that allows a

federal bankruptcy court to enjoin a state court action that would

violate the § 524(a) statutory injunction prohibiting actions to

seek payment for a discharged debt.              See In re Gruntz, 202 F.3d

1074, 1084 (9th Cir. 2000) (“Rooker-Feldman does not allow a state

court to interfere with the core administrative functions of an

operative bankruptcy.”).         Even assuming that such an exception

exists, it does not apply here.              As we concluded in part II, the

D.C. government did not violate § 524(a) by seeking (and obtaining)

a permanent injunction that imposed a prospective surety bond

obligation on Yates. Therefore, we lack jurisdiction to review the

merits of the D.C. Superior Court’s evidentiary ruling.


                                        12
                                          IV.

            Finally, Yates renews his argument that the bankruptcy

court should have barred the D.C. Superior Court from admitting any

evidence of fraud in the civil action against him.                    This argument

is based on the theory that the D.C. government’s dismissal with

prejudice   of    its   §   523(a)(2)      claims       in   the   bankruptcy      court

precludes the government from arguing that Yates engaged in any

fraudulent activities.         Yates is barred from relitigating this

issue, which our court has previously decided.                            See Yates v.

District    of    Columbia,    139       Fed.       Appx.    584   (4th    Cir.    2005)

(unpublished).

                                     *    *     *

            For   the   reasons      stated         above,   the   judgment       of   the

district court is

                                                                             AFFIRMED.




                                          13